DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. No newly added or canceled claims are presented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to examiner what applicant is referring to as under “the weight of the seated occupant’s thighs to be raised and and in expandable”. The limitation appears to be grammatically incorrect. Claim will be examined as best understood. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-13, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,797,155 hereafter referred to as Maier. Maier discloses a pneumatically adjustable bladder system 10 for use in a cushioned seat bottom, the system comprising: (a) a foam filled bladder 28 adapted to be located under the ischial tuberosities of a seated occupant of the seat bottom, one or more expansion chamber 38, the or each expansion chamber adapted to be located under the thighs of the seated occupant, and (c) one or more air passageways 36 interconnecting the foam filled bladder with the or a respective expansion chamber, wherein the system is air tight and the foam filled bladder is compressible under the weight of the seated occupant and is expandable when the weight is removed, and wherein the compression of the foam filled bladder causes air from within the foam filled bladder to be displaced through the one or more air passageways to the or each expansion chamber which then expands, whereby the compression of the foam filled bladder under the ischial tuberosities of the seated occupant and the expansion of the or each expansion chamber under the thighs of the seated occupant cause the seated occupant’s thighs to be raised and to experience a correct level of immersion into the cushioned seat bottom which is desired for effective postural support, pressure distribution and prevention of lower back pain; as per claim 2, 5, 11, 15, 18 further comprising an air inlet and outlet passageway 30 from the foam filled bladder to a manually operable external air flow valve 90, 92; as per claim  3, 6, 12, 16, 19 wherein the foam filled bladder is compressible and expandable in a vertical direction but not substantially in a horizontal direction; as per claim 4 wherein there are two expansion chambers and two air passageways, each air passageway interconnecting the foam filled bladder with a respective expansion chamber;  as per claim 10 a pneumatically adjustable bladder system for use in a cushioned seat bottom, the system comprising: (a) at least one rear foam filled bladder adapted to be located under the ischial tuberosities of a seated occupant of the seat bottom, a pair of front foam filled bladders adapted to be located under the thighs of the seated occupant, and (c) a pair of air passageways interconnecting the or each rear foam filled bladder with a respective front foam filled bladder, wherein the system is air tight and the or each rear foam filled bladder is compressible under the weight of the seated occupant’s thighs to be raised and is expandable when the weight is removed, and wherein the compression of the or each rear foam filled bladder causes air from within the or each rear foam filled bladder to be displaced through the air passageways to the front foam filled bladders which then expand, whereby the compression of the or each rear front foam filled bladder under the ischial tuberosities of the seated occupant and the expansion of the front foam filled bladders under the thighs of the seated occupant cause the seated occupant to experience a correct level of immersion into the cushioned seat bottom which is desired for effective postural support, pressure distribution and prevention of lower back pain; as per claim 13 wherein there are two rear foam filled bladders 16, 18 (see fig. 5), two front foam filled bladders and three air passageways, the two rear foam filled bladders being interconnected by an air passageway 116, and each rear foam filled bladder being interconnected to a respective front foam filled bladder by a respective air passageway 106, 108.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 9, 14, 17 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier. As per claim 7 Maier discloses the claimed invention except for wherein there is a single expansion chamber and two air passageways which interconnect the foam filled bladder with the single expansion chamber.  It would have been obvious matter of design to utilize a single expansion chamber and two air passageways, since applicant has not disclosed that utilizing a single expansion chamber and two air passageways solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with a two expansion chamber and two air passageways; as per claim  8 Maier discloses the claimed invention except for wherein there are three expansion chambers and three air passageways, each air passageway interconnecting the foam filled bladder with a respective expansion chamber.  It would have been obvious matter of design to utilize three expansion chamber and three air passageways, since applicant has not disclosed that utilizing a three expansion chamber and three air passageways solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with a two expansion chamber and two air passageways; as per claim  9 Maier discloses the claimed invention except for wherein there is a single expansion chamber and single air passageways which interconnect the foam filled bladder with the single expansion chamber.  It would have been obvious matter of design to utilize a single expansion chamber and single air passageways, since applicant has not disclosed that utilizing a single expansion chamber and single air passageways solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with a two expansion chamber and two air passageways; as per claim 14 wherein there is a single rear foam filled bladder 20, two front foam filled bladders 16, 18, Maier discloses the claimed invention except for two air passageways each air passageway interconnecting the single rear foam filled bladder with a respective front foam filled bladder. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize two air passageways to connect to a single rear bladder since it was known in the art that the three tubes can be connected to one another. Such a modification would not yield unexpected results and is an obvious variant of the apparatus. Such an obvious variant holds not criticality; as per claim 17 Maier discloses the claimed invention except for wherein there are two rear foam filled bladders, two front foam filled bladders, and four air passageways, the two rear foam filled bladders being interconnected by an air passageway, each rear foam filled bladder being interconnected to a respective front foam filled bladder by a respective air passageway, and the two front foam filled bladders being interconnected by an air passageway. It would have been obvious matter of design to utilize two rear foam filled bladders, two front foam filled bladders, and four air passageways, the two rear foam filled bladders being interconnected by an air passageway, each rear foam filled bladder being interconnected to a respective front foam filled bladder by a respective air passageway, and the two front foam filled bladders being interconnected by an air passageway since applicant has not disclosed that this configuration solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with a two expansion chamber and two air passageways. Such a modification would not yield unexpected results and is an obvious variant of the apparatus. Such an obvious variant holds not criticality; as per claim 20 a pneumatically adjustable seating cushion comprising the bladder system of claim 1 and a cushioned seat bottom within which the bladder system is located. Examiner takes Official Notice it is well known in the art that the claimed bladder system can be built into a cushion seat bottom. A seat such as a car seat, hospital chair or chair for a handicapped individual. 

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. Applicant argues that in prior art of Maier, expansion chamber 38/40 has no effect on the position of the thighs of the seat occupant because the reservoir is surrounded by protective encasement 48 with is too rigid to compress. Examiner respectfully disagrees it is true that protective encasement 48 is of a more rigid material and is formed to avoid too much force being applied to the expansion chamber (flattening the thigh bladder). However, there is no disclosure that due to the protection encasement the thigh section cannot rise and fall as pressure is applied to different portions of the bladder system. In fact, it is well known that molded plastic is flexible.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-TH 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673